Citation Nr: 1102813	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1957 and from September 1966 to October 1968.  He died in August 
2000 and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied entitlement to 
service connection for the cause of the Veteran's death.

In December 2009, the appellant testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of her testimony is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A service-connected disability is the principal cause 
of death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially to 
death, combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as heart disease to a 
degree of 10 percent within one year from the date of termination 
of such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era.  
See 38 U.S.C.A. § 1116(f) and 38 C.F.R. §3.307(a)(6)(iii).

At the time the appellant filed her DIC claim, the regulations 
pertaining to in-service herbicide exposure provided that if a 
veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Thus, a presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) who develops one of 
the aforementioned conditions.  In this case, a service treatment 
record from 1967 appears to show that the Veteran served in 
Vietnam during the Vietnam era; however, the Veteran's Vietnam 
service has not yet been verified.  

Effective August 31, 2010, the VA regulations were amended in 
accordance with authority provided in 38 U.S.C.A § 1116, to 
establish presumptions of service connection, based upon exposure 
to herbicides within the Republic of Vietnam during the Vietnam 
era, for three new diseases (or disabilities): ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  The amended 
regulation is applicable to claims received by VA on or after 
August 31, 2010 and to claims pending before VA on that date.  

At the time of the Veteran's death, service connection was not 
established for any disabilities.  According to the Certificate 
of Death, the Veteran died in August 2000 as a result of 
hypertensive cardiovascular disease.  

At the appellant's personal hearing in December 2009, she 
testified that the Veteran was receiving regular care at the VA 
Medical facility in Memphis.  There are no recent VA records 
located in the claims file.  All VA records are constructively of 
record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
all the Veteran's VA treatment records should be obtained and 
associated with the claims file.

In addition, the appellant testified that one of the Veteran's 
doctors mentioned that the Veteran's death-causing hypertensive 
cardiovascular disease was related to service, although she could 
not recall for sure.  In light of her testimony, the appellant 
should be provided with an opportunity to provide a medical 
statement in this regard.  

Furthermore, although the certificate of death lists the cause of 
the Veteran's death as hypertensive cardiovascular disease, there 
are no medical records to support that diagnosis.  This is 
important given the change in regulations noted above with regard 
to Veterans who were presumed exposed to Agent Orange during 
service in Vietnam.  In light of the change in regulations, which 
now include ischemic heart disease as one of the enumerated 
diseases for which service connection is presumed for Agent 
Orange-exposed Veterans who served in Vietnam, additional 
development should be undertaken to obtain medical records 
confirming the cause of death.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a duty-to-assist 
letter in compliance with 38 U.S.C.A. 
§ 5103A, 38 C.F.R. §  3.159 and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), and 
inform her that she should obtain and 
submit a medical opinion from the 
physician who indicated that the 
condition, which ultimately caused the 
Veteran's death, is related to service.  

2.  Request all of the Veteran's VA treatment 
records located at the VAMC in Memphis, 
Tennessee, to include treatment for the 
Veteran's heart disease.

3.  Verify the Veteran's dates of service in 
Vietnam through the appropriate agencies.  

4.  If a review of the above requested 
medical records warrants, the RO should make 
arrangements to obtain a medical opinion from 
a VA physician as to the cause of the 
Veteran's death.  The claims folder and a 
copy of this remand must be made available to 
the physician.  The physician should note in 
the opinion that the claims folder and the 
remand have been reviewed.  A complete 
rationale should be provided for each 
opinion.  The physician is asked to provide 
an opinion as to whether it is more likely 
than not (a probability greater than 50 
percent), at least as likely as not (a 
probability of 50 percent or greater), or 
less likely than not (a probability of less 
than 50 percent), that the Veteran died from 
ischemic heart disease, including, but not 
limited to coronary artery disease.  The 
physician should also opine as to whether the 
Veteran's death-causing heart disease is 
related to service, to include any disease or 
injury incurred in service.  

5.  Readjudicate the appellant's claim.  If 
the benefit sought remains denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned to 
the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


